Case 6:18-cr-00016-RWS-KNM Document 192 Filed 11/02/18 Page 1 of 4 PageID #: 2126



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  UNITED STATES OF AMERICA                          §
                                                    §
  v.                                                §      No. 6:18-CR-16
                                                    §      (Judge RWS/KNM)
  HEON JONG YOO                                     §
      a/k/a “HANK YOO”                              §

                 GOVERNMENT’S RESPONSE TO DEFENDANT’S
               NOTICE OF UNLAWFUL EX PARTE COMMUNICATION
                    AND MOTION TO COMPEL DISCLOSURE

          The United States of America submits this response to defendant Heon Jong Yoo’s

  Notice of Unlawful Ex Parte Communication and Motion to Compel Disclosure,

  respectfully showing as follows:

          On April 6, 2018, Yoo was charged in a federal criminal complaint with violations

  of 18 U.S.C. §§ 922(a)(6) [false statement during purchase of firearm] and 924(a)(1)(A)

  [false statement with respect to information required to be kept by federal firearms

  licensee]. (Case No. 6:18-MJ-24). At that time, a grand jury investigation regarding

  possible federal criminal violations committed by the defendant was also underway.

  Among the investigative steps that took place was the issuance of a grand jury subpoena

  to the Office of the County Adjuster for Middlesex County, New Jersey, on or about

  April 13, 2018.

          On April 18, 2018, a federal grand jury in the Eastern District of Texas returned a

  seven-count indictment against the defendant. (Doc. No. 10.) He was charged with five

  Government’s Response to
  Notice of Unlawful Ex Parte
  Communication and Motion
  to Compel Disclosure – Page 1
Case 6:18-cr-00016-RWS-KNM Document 192 Filed 11/02/18 Page 2 of 4 PageID #: 2127



  violations of 18 U.S.C. § 924(a)(1)(A) for falsely listing his country of citizenship as

  “United States of America.” He was also charged with two violations of 18 U.S.C. §

  922(a)(6) for misrepresenting that he held a valid state License to Carry a Handgun

  (LCH) issued by the State of Texas.

          As the criminal case proceeded against Yoo, the grand jury’s investigation

  regarding possible additional charges continued. During this time, records were received

  from Office of the County Adjuster for Middlesex County. However, the production was

  incomplete as certain records had been withheld based on a claim of confidentiality under

  New Jersey state law. Shortly thereafter, on May 11, 2018, the government disclosed the

  records received from the County Adjuster to the defendant.

          Separately, the United States initiated a miscellaneous action – Case No. 6-18-MJ-

  83 – to compel production of the records withheld by the County Adjuster and ensure

  compliance with the grand jury subpoena. Yoo was not a party to that action because of

  secrecy requirements imposed by Federal Rule of Criminal Procedure 6(e)(2). The

  docket in that proceeding is sealed. The Court issued an order compelling the County

  Adjuster to produce all records responsive to the grand jury subpoena.

          On September 19, 2018, a federal grand jury in the Eastern District of Texas

  returned an eight-count superseding indictment against Yoo. (Doc. No. 84.) He was

  charged with seven violations of 18 U.S.C. § 924(a)(1)(A) for falsely listing his country

  of citizenship as “United States of America.” He was also charged with a violation of 18


  Government’s Response to
  Notice of Unlawful Ex Parte
  Communication and Motion
  to Compel Disclosure – Page 2
Case 6:18-cr-00016-RWS-KNM Document 192 Filed 11/02/18 Page 3 of 4 PageID #: 2128



  U.S.C. § 922(g)(f) for unlawfully possessing a firearm after having been committed to a

  mental institution.

          Subsequently, the County Adjuster complied with the order to compel by

  producing additional documents. The United States disclosed these newly-received

  records to the defendant on September 26, 2018.

          In his motion, Yoo fails to set forth any justification for disclosure of the requested

  court filings. He has a copy of the certified records produced by Office of the County

  Adjuster for Middlesex County in response to the subpoena. Yoo alleges no prejudice,

  and none exists. No disclosure of sealed court documents from a separate action is

  warranted. The present motion should be denied.

                                                     JOSEPH D. BROWN
                                                     UNITED STATES ATTORNEY


                                                     /s/ L. Frank Coan, Jr.
                                                     L. Frank Coan, Jr.
                                                     Assistant United States Attorney
                                                     Bar No. 170966 (Georgia)
                                                     110 N. College, Suite 700
                                                     Tyler, Texas 75702
                                                     (903) 590-1400
                                                     (903) 590-1439 Fax




  Government’s Response to
  Notice of Unlawful Ex Parte
  Communication and Motion
  to Compel Disclosure – Page 3
Case 6:18-cr-00016-RWS-KNM Document 192 Filed 11/02/18 Page 4 of 4 PageID #: 2129



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  UNITED STATES OF AMERICA                          §
                                                    §
  v.                                                §      No. 6:18-CR-16
                                                    §      (Judge RWS/KNM)
  HEON JONG YOO                                     §
      a/k/a “HANK YOO”                              §

                                  CERTIFICATE OF SERVICE

          I hereby certify that a copy of this pleading was served on the defendant via U.S.

  mail on this the 2nd day of November, 2018.


                                                    /s/ L. Frank Coan, Jr.
                                                    L. Frank Coan, Jr.




  Government’s Response to
  Notice of Unlawful Ex Parte
  Communication and Motion
  to Compel Disclosure – Page 4
